DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 02/24/2020.  Claims 1-14 and 16 are pending.  Claim 15 have been cancelled. Claim 16 is new. Claims 1-14 have been amended, entry of this amendment is accepted and made of record. 

Allowable Subject Matter
Claim1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the closest prior art of record, Lowell et al. US Patent 4,432,243, Teyssandier US Patent 4,109,523, Wiest et al. US Patent 9,279,707, Froehlich et al. US Patent 8,573,026, either in singularly or in combination fails to anticipate or render obvious the limitations of calculating a velocity map of the fluid flow by using the measured different time intervals with a model of the fluid flow, wherein the model of the fluid flow defines the velocity map with different flow velocities in a cross-section plane transverse to the fluid flow; wherein the velocity map is mapped onto respective lengths of each of the plurality of different acoustic paths to determine the different flow velocities along said lengths of the different acoustic paths in accordance with the velocity map; wherein the flow velocities along the lengths of the respective acoustic paths are used to calculate modeled different time intervals between the respective times of transmitting and receiving the acoustic signals along the plurality of acoustic 
Dependent claims 2-13 are allowed for the reasons explained above with respect to independent claim 1 from which they depend. 
Claim 14, is allowed because the closest prior art of record, Lowell et al. US Patent 4,432,243, Teyssandier US Patent 4,109,523, Wiest et al. US Patent 9,279,707, Froehlich et al. US Patent 8,573,026, either in singularly or in combination fails to anticipate or render obvious the limitations of calculate a velocity map of the fluid flow by using the measured different time intervals with a model of the fluid flow, wherein the model of the fluid flow defines the velocity map with different flow velocities in a cross-section plane transverse to the fluid flow; wherein the velocity map is mapped onto respective lengths of each of the plurality of different acoustic paths to determine the different flow velocities alongside lengths of the different acoustic paths in accordance with the velocity map; wherein the flow velocities along the lengths of the respective acoustic paths are used to calculate modeled different time intervals between the respective times of transmitting and receiving the acoustic signals along the plurality of acoustic paths; wherein the modeled different time intervals are fitted to the measured different time intervals in accordance with the velocity map, in combination with the limitations set forth by the clam. 
Claims 16, is allowed because the closest prior art of record, Lowell et al. US Patent 4,432,243, Teyssandier US Patent 4,109,523, Wiest et al. US Patent 9,279,707, Froehlich et al. US Patent 8,573,026, either in singularly or in combination fails to 
The closest prior art of record:
Lowell et al. US Patent 4,432,243 teaches an acoustic flow measuring apparatus and method receiving acoustic energy toward a plurality of transducers mounted at the walls of a pipe along an intermediate acoustic path and determining a general velocity distribution function using a curve fitting procedure (see abstract, see col. 1, ll. 46-65, col. 2, ll. 30-64).  
Teyssandier US Patent 4,109,523 teaches a method for modifying multipath acoustic flow meter output readings by a certain correction factor, based upon the generation of data points utilizing an analytical formula for distorted fluid flow, and a numerical integration technique for obtaining the relationship between individual path flow and a correction factor, for two or more of the paths (see abstract).

Froehlich et al. US Patent 8,573,026 teaches a method for ascertaining volume- or mass-flow of a medium in a pipeline, or measuring tube, of radius  via a sound entrainment method, wherein ultrasonic measuring signals are transmitted and/or received along a plurality of defined sound paths. During a calibration phase, successive, different flow profiles of a measured medium are established in the pipeline, or in the measuring tube, and wherein, for each flow profile, a defined volume flow, or a defined mass flow, is ascertained, wherein, on the basis of measured values  ascertained in the separate measuring paths, each flow profile established in the pipeline, or in the measuring tube, is described by a characteristic parameter set  and wherein, for each flow profile, on the basis of the defined volume- or mass-flow and on the basis of the measured volume- or mass-flow, a flow-profile-dependent correction factor MF is calculated, and wherein, subsequently in measurement operation, a 
However, the prior art discussed above either in singularly or in combination, fails to anticipate or render obvious the limitations explained with respect to independent claims 1, 14 and 16 without use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864